DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of amendments/arguments field on 04/19/2022.
Claims 1-2, 6-7 and 10-20 (with new claims 15-20) are presented for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6-7 and 10-20  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rappaport et al. (AU 2004206564 B2).
Re Claims 1, 7 and 17: Rappaport et al. teaches system and method for indicating the presence or physical location of persons or device in a site specific representation of a physical environment, which includes a component controller comprising a memory storing a plurality of protocols {herein such Internet Protocol/IP, voice over internet protocol/VoIP, and the like} (see ¶ 181-183+, 199-201+); and an offline configuration module {herein an RF tag}, wherein the offline configuration module is configured to receive and store an indication of at least one configuration parameter wirelessly transmitted to the configuration module (see ¶ 187-192+, 195-197+), and wherein the component controller is configured to, upon initialisation of the component, acquire the indication of the at least one configuration parameter from the offline configuration module and operate the component in accordance with at least one of the plurality of protocols based on the at least one configuration parameter {herein configuration settings} indicated by the indication stored by the offline configuration module (¶ 42-46+, 64-65+, 131-139+).
Re Claim 2: Rappaport et al. teaches system and method, wherein the offline configuration module comprises an RFID tag 2104 (¶ 195-200+).
Re Claim 3: Rappaport et al. teaches system and method, wherein the RFID tag is a passive RFID tag (¶ 123+, 195+).
Re Claim 6: Rappaport et al. teaches system and method, wherein the alarm system is a fire alarm system or an intrusion alarm system {security intrusion or fire alarm} (¶ 211-217+, 244+).
Re Claim 10: Rappaport et al. teaches system and method, further comprising: establishing a configuration zone {herein Rappaport teaches that the desirability of configuration settings are determined by identified performance goals for the communications network, … acceptable coverage zone and so on…}, wherein a wireless transmission containing an indication of the at least one configuration parameter is transmitted to each component brought into the configuration zone; and bringing the component into the configuration zone (see ¶ 41+, 153+, 227-233+).
Re Claim 11: Rappaport et al. teaches system and method, wherein the component is one of a plurality of components brought into the configuration zone simultaneously (see fig.# 31).
Re Claims 12 and 18: Rappaport et al. teaches system and method, further comprising: broadcasting a wireless transmission from a transceiver 301/302, preferably wherein the wireless transmission is a radio frequency (RF) signal and the transceiver is an interrogator (¶ 129+, 222-244+).
Re Claims 13 and 19: Rappaport et al. teaches system and method, wherein the method is performed after production of the physical component has been completed (¶ 117+).
Re Claims 14 and 20: Rappaport et al. teaches system and method, wherein the method is performed after the component has been packaged (¶ 176+).
Re Claims 15-16: Rappaport et al. teaches system and method, wherein each of the plurality of protocols is a communication protocol to receive and transmit information compatibly within a particular alarm system (¶ 42+, 236-237+).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 6-7 and 10-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Berger et al. (US 10,664,792) teaches maintaining information facilitating deterministic network routing.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWYN LABAZE whose telephone number is (571)272-2395. The examiner can normally be reached Monday through Friday 8:30AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Steve Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWYN LABAZE/Primary Examiner, Art Unit 2887